 

Exhibit 10.1

 

[tm2025088d1_ex10-1image001.jpg] 

 

July 20, 2020

  

Dear Anne,

 

It is my pleasure to confirm the offer by Summit Materials, Inc., a Delaware
corporation (“Summit”), to you for the position of President and Chief Executive
Officer of Summit, reporting to the Board of Directors of Summit (the “Board”).
Your appointment has been approved by the Board, and your compensation package
as outlined herein has been approved by the Board’s Compensation Committee (the
“Compensation Committee”) as well as the Board. This offer is contingent upon
your completing all applicable pre-employment screening and paperwork as further
detailed below. The terms of our offer are as follows:

 

1.                   Start Date and Appointment Date: Your employment with
Summit will commence on July 20, 2020, or such other date as mutually agreed
between you and Summit (the “Start Date”). You will be appointed President and
Chief Executive Officer of Summit effective September 1, 2020, or such other
date as mutually agreed between you and Summit (the “Appointment Date”). In
addition, you will be elected by the Board to serve as a member of the Board
effective as of the Appointment Date. You and Summit will enter into Summit’s
standard form of indemnification agreement with its executive officers and
directors. Upon termination of your employment for any reason, you agree to
resign, as of the date of such termination and to the extent applicable, from
the Board (and any committees thereof) and the board of directors (and any
committees thereof) of any of Summit’s affiliates.

 

2.                   Annual Base Salary: Commencing on the Start Date, your
annual base salary will be $925,000, payable in accordance with Summit’s
customary payroll practices. Your annual base salary is subject to increase but
not decrease, other than in connection with an across the board reduction in
compensation of similarly situated employees of, on an individual-by-individual
basis, less than ten percent (10%).

 

3.                   Annual Incentive Award Opportunity: Your target annual
incentive award will be one hundred twenty-five percent (125%) of annual base
salary, with performance metrics to be established in accordance with the
Compensation Committee’s policies applicable to Summit’s executive officers and
after consultation with you. Your actual 2020 annual incentive award will be
pro-rated based on the number of days from the Start Date until the end of the
2020 fiscal year and will be determined by the Board in its good faith
discretion, and after consultation with you, based on corporate and individual
performance.

 



1

 

 

[tm2025088d1_ex10-1image001.jpg] 

 

4.                   Long-Term Equity Incentive Plan: You will be eligible to
participate in and receive long-term equity incentive awards each year of your
employment under the Summit Materials, Inc. 2015 Omnibus Incentive Plan (as such
may be amended, restated or replaced) (the “Incentive Plan”), at the discretion
of the Board or the Compensation Committee. The target grant date values and
equity vehicles for your awards will be reviewed on an annual basis and
established annually commensurate with your position, as determined by the
Compensation Committee.

 

a.For 2020, the aggregate target grant date value (the “2020 Equity Target”) for
your initial equity awards will be three hundred and five percent (305%) of
annual base salary, or $2,821,250, to be split evenly (based on the most recent
average 20-day price of Summit’s stock at the time of grant) between Performance
Share Units (“PSUs”) and Restricted Stock Units (“RSUs”). Such awards will be
granted on or promptly following the Start Date. Except as set forth in clause
(a)(i) and (a)(ii) below, the initial PSUs and RSUs will be subject to the
standard terms utilized for grants to Summit’s executive officers.

 

i.The initial PSUs will be earned after the three (3)-year performance period
established for awards granted to Summit’s executive officers in 2020 and
subject to the same financial targets. Subject to your continued employment,
earned shares will be prorated based on the number of days between the Start
Date and the end of the three (3)-year performance period that is December 31,
2022. If your employment is terminated by Summit without Cause or should you
resign from Summit as a result of Constructive Termination, a pro-rated number
of the PSUs shall remain outstanding and eligible to vest based on whether (and
to the extent) the Compensation Committee determines that the applicable
performance conditions have been satisfied on the Determination Date, so long as
no Restrictive Covenant Violation occurs, as determined by the Compensation
Committee, or its designee, in its sole discretion, prior to the applicable
vesting date, with such pro-rated number of PSUs which remain outstanding
calculated based on the number of days in the performance period prior to the
date of your termination of employment relative to the number of the days in the
full performance period. A number of PSUs equal to the target number of PSUs
shall become vested immediately prior to a Change in Control if the PSUs would
not otherwise be continued, converted, assumed or replaced by Summit or a
successor entity in connection with such Change in Control. If your employment
with Summit (or a successor) is terminated by Summit (or a successor) without
Cause or should you resign from Summit (or a successor) as a result of
Constructive Termination during the two (2)-year period following a Change in
Control, a pro-rata portion of the target number of PSUs shall become vested as
of the date of your termination of employment.

 

ii.The number of initial RSUs awarded to you will be prorated at seventy-five
percent (75%) of the 2020 Equity Target and will vest in equal annual
installments over three (3) years, subject to your continued employment through
each such vesting date. If your employment is terminated by Summit without Cause
or should you resign from Summit as a result of Constructive Termination (other
than in connection with a Retirement), a pro-rata portion of the number of RSUs
which would otherwise vest on the next applicable vesting date shall become
vested based on the number of days elapsed since the prior vesting date (or the
date of grant if there has been no prior vesting date). The RSUs shall become
vested immediately prior to a Change in Control if the RSUs would not otherwise
be continued, converted, assumed or replaced by Summit or a successor entity in
connection with such Change in Control. If your employment with Summit (or a
successor) is terminated by Summit (or a successor) without Cause or should you
resign from Summit (or a successor) as a result of Constructive Termination
during the two (2)-year period following a Change in Control, one hundred
percent (100%) of the RSUs shall become vested.

 



2

 

 

[tm2025088d1_ex10-1image001.jpg] 

 

b.PSUs and RSUs granted to you following the initial awards described above will
be subject to the standard terms utilized for grants to Summit’s other executive
officers; provided, that unless such standard terms are more favorable, the
terms set forth above in clause (a)(i) and (a)(ii) of this paragraph 4 shall
apply with respect to vesting in connection with a Change in Control or
termination without Cause or a Constructive Termination, including following a
Change in Control. For this paragraph 4, all capitalized terms shall have the
meanings set forth in the applicable form of award notice and award agreement,
except that “Change in Control” shall have the meaning set forth in the
Incentive Plan and “Cause” and “Constructive Termination” shall have the
meanings set forth in the Summit Materials, Inc. Executive Severance Plan (the
“Executive Severance Plan”); provided further, that in the case of “Constructive
Termination,” such definition shall be modified as reflected in the
Participation Notice and Agreement set forth in Exhibit A to this offer letter
(the “Severance Plan Participation Agreement”).

 

5.                   Sign-on Bonus: On or within thirty (30) days following the
Start Date, Summit will pay you a one-time, lump sum sign-on bonus of $100,000
(the “Sign-on Bonus”); provided, that should your employment be terminated by
Summit for Cause or should you resign from Summit other than as a result of
Constructive Termination within twelve (12) months following the Start Date, you
will be required to repay the full Sign-On Bonus or, if such employment
termination occurs on or after January 1, 2021, the after-tax amount of the
Sign-On Bonus. “Cause” and “Constructive Termination” shall have the meanings
set forth in the Executive Severance Plan, except that for purposes of this
paragraph 5, the definition of “Constructive Termination” shall be modified as
reflected in the Severance Plan Participation Agreement.

 

6.                   Executive Severance Plan: You will participate in the
Executive Severance Plan subject to the terms and conditions applicable to the
Chief Executive Officer except that, as reflected in the Severance Plan
Participation Agreement, the definition of “Constructive Termination” applicable
to you shall be modified, the applicable “Post-Termination Period” will be
twenty-four (24) months and the non-solicit covenant will cover any client or
prospective client with whom you had personal contact or dealings on behalf of
Summit during the two-year period preceding the termination of your employment.
On or before the Start Date, the Company and you will enter into the Severance
Plan Participation Agreement.

 

7.                   Employee Benefits: You will be eligible to participate in
Summit’s health, life and disability insurance, retirement and other employee
benefits plans and programs as in effect and made available from time to time,
on the same basis as those benefits are generally made available to other
executive officers of Summit. Medical benefits will commence on the first day of
the month following the sixtieth (60th) day after the Start Date. In addition to
your eligibility to participate in Summit’s other employee benefits plans and
programs, Summit will provide you a $4,000,000 term life insurance policy during
the term of your employment with Summit.

 

8.                   Relocation: In connection with your employment by Summit,
you hereby agree to relocate your primary residence to the Denver, Colorado
area. In connection with such relocation, Summit will reimburse you for the
following expenses:

 

a.One seven (7)-day house hunting trip to the Denver, Colorado area for you and
your significant other including airfare, lodging, meals and car rental.

 

b.Reimbursement for costs associated with terminating the lease of your current
primary residence.

 

c.Direct payment for reasonable expenses associated with the packing, shipping
and unpacking of your household goods from your current primary home, including
full replacement insurance.

 

d.Reimbursement for reasonable expenses associated with the physical move of
your family including airfare, lodging, meals and car rental.

 

e.Shipment of one vehicle to the Denver, Colorado area with associated vehicle
shipment insurance.

 

f.Up to three (3) months of temporary living expenses in the Denver, Colorado
area.

 

g.Up to three (3) months of storage for household goods subsequent to your
permanent relocation to the Denver, Colorado area.

 

All of the expenses listed above in this paragraph 8 must be documented and
submitted to Summit in accordance with its ordinary reimbursement practices. At
its discretion, Summit may utilize a third-party relocation services provider to
coordinate with you directly and manage your relocation to the Denver, Colorado
area.

 

Any taxable reimbursements and/or payments by Summit described above in this
paragraph 8 will be “grossed up” by Summit using an assumed rate for Federal,
state and/or local income taxes that Summit reasonably determines to be
applicable to your situation.

 



3

 

 

[tm2025088d1_ex10-1image001.jpg] 

 

9.                   Executive Representation: By signing this letter you
represent that: (1) you are not a party to any agreement that would prohibit you
from entering into employment with Summit; (2) no trade secret or proprietary
information belonging to your previous employers will be disclosed by you at
Summit and that no such information, whether in the form of documents,
memoranda, software, drawings, etc., will be retained by you or brought with you
to Summit; (3) you have brought to Summit’s attention and provided Summit with a
copy of any agreement, order of any court or administrative body or any other
similar item that may affect your future employment at Summit, including but not
limited to any non-disclosure, non-competition, non-solicitation or invention
assignment agreements containing future work restrictions; and (4) you have
never been terminated, suspended, or otherwise disciplined by an employer or
organization for conduct that was alleged to be in violation of that
employer/organization’s personnel policies, including but not limited to
policies concerning harassment, discrimination, or other misconduct.

 

10.               Restrictive Covenants: As a condition of your employment, you
agree to be bound by the provisions (including restrictive covenants) set forth
in Appendix A of the Severance Plan Participation Agreement. Such terms are in
addition to any restrictive covenant obligations to which you may otherwise be
subject.

 

11.               Legal Fees: Summit will also reimburse you for your legal fees
incurred in connection with your review and finalization of the terms of your
employment with Summit, not to exceed $30,000.

 

12.               Additional Terms: All compensation provided to you, including
any cash or equity-based compensation, will be subject to Summit’s collection of
the applicable withholding taxes, and except as otherwise specifically stated in
paragraph 8 of this letter, Summit will not gross-up or make whole for any such
taxes.

 

13.               Conditional Offer: This letter is a confirmation of a
conditional employment offer and should not be construed as an employment
contract. Summit may elect to have Summit, Summit Materials Holdings L.P. or
Summit Materials, LLC serve as your actual employer, but any such determination
shall not otherwise affect Summit’s or your obligations under this letter. Upon
acceptance, we will provide you with new-hire paperwork, including an
acknowledgement of your agreement to abide by Summit’s Code of Conduct, a
Director and Officer’s Questionnaire, and an I-9 form, which is required by the
United States government to verify employment eligibility. Our offer is further
subject to satisfactory completion of a background check, drug screening and
reference checks. You agree by signing below that Summit has made no other
promises other than what is outlined in this letter and that this letter
contains the entire offer Summit is making to you. You also agree that should
you accept a position at Summit, the employment relationship is based on the
mutual consent of you and Summit. Accordingly, either you or Summit can
terminate the employment relationship at will, at any time, with or without
cause or advance notice.

 

Please acknowledge your agreement with the terms of this letter, including the
provisions of Appendix A of the Severance Plan Participation Agreement, by
signing and returning this letter for our files by email to
anne.benedict@summit-materials.com.

 



4

 

 

[tm2025088d1_ex10-1image001.jpg] 

 

Anne, the Board is excited for our future and we are delighted to welcome you to
Summit.

 

Sincerely,

 

/s/ Howard L. Lance  

Howard L. Lance

Chairman of the Board of Directors

  

  Accepted: /s/ Anne P. Noonan  

 

Date:

Anne P. Noonan

July 20, 2020

 



5

 

 

Exhibit A

 

SUMMIT MATERIALS, INC.
EXECUTIVE SEVERANCE PLAN

 

  

Participation Notice and Agreement

 



  

Participant: Anne P. Noonan  

  

Qualifying Termination / Qualifying
Change in Control Termination

    Severance Multiple: Tier 1: 2.5x     Welfare Continuation Period: Tier 1: 30
months     Severance Payment Period: Tier 1: 30 months

 

Pursuant to the letter agreement between Participant and Summit Materials, Inc.,
a Delaware corporation (“Summit” or the “Company”), dated July 20, 2020 (the
“Offer Letter”), I hereby agree to the terms and conditions of the Summit
Materials, Inc. Executive Severance Plan (as amended from time to time subject
to the terms hereof, the “Plan”), including the terms set forth in this
Participation Notice and Agreement and the Restrictive Covenants attached as
Appendix A hereto. Capitalized terms used but not defined in this Participation
Notice and Agreement shall have the meanings given to such terms in the Plan.

 

I understand that as a Participant under the Plan (a “Participant”), the terms
of the Plan, to the extent not altered by the Offer Letter and this
Participation Notice, will exclusively govern all subject matters addressed by
the Plan and that the Plan, except as expressly provided in the Plan, is in lieu
of and supersedes, as applicable, any and all agreements, plans, policies,
guidelines, and other arrangements, with respect to all subject matters covered
under the Plan and my rights to severance upon any Qualifying Termination or
Qualifying Change in Control Termination.

 

The Company and I agree that clause (vi) of the definition of “Constructive
Termination” shall apply to any fiscal year for purposes of my participation in
the Plan only after I have completed one full fiscal year of service as an
executive of the Company and clause (v) of the definition of “Constructive
Termination” shall read as follows: “(v) any amendment, termination or
discontinuance of either the Plan or any provision of the Plan that has the
effect of reducing or diminishing the potential benefits the Participant may
receive under the Plan, regardless of whether any such amendment, termination or
discontinuance has become effective, or any material breach by the Company of
this Plan (including the exhibits thereto) or the Participant’s Participation
Notice and Agreement (including Appendix A thereto) or any agreement between the
Company and the Participant relating to the Participant’s compensation
(including any equity awards), or”, and I will be entitled to receive my
severance payments and benefits under the Plan in connection with my resignation
as a result of such Constructive Termination.

 



Exhibit A-1

 

 

The Company and I further agree that notwithstanding Section 5 of the Plan, no
amendment, termination, or discontinuance of either the Plan or any provision of
the Plan that has the effect of reducing or diminishing the potential benefits I
may receive under the Plan shall be effective until the first (1st) anniversary
of such amendment, termination, or discontinuance, except for any amendment to
the administrative provisions of the Plan that is considered by counsel to be
required pursuant to applicable law.

 

I acknowledge and recognize the highly competitive nature of the businesses of
the Company Group, and that I will be allowed access to confidential and
proprietary information (including, but not limited to, trade secrets) about
those businesses, as well as access to the prospective and actual customers,
suppliers, investors, clients, and partners involved in those businesses, and
the goodwill associated with the Company Group.

 

Accordingly, I agree (and the Company agrees with respect to its obligations
under Appendix A) to be bound by the provisions of Appendix A to this
Participation Notice and Agreement, which provisions are incorporated into this
Participation Notice and Agreement and made a part hereof.

  

Dated:                                      

      PARTICIPANT       Anne P. Noonan    

  

COMPANY

 

 

Name:

Title:

 





Exhibit A-2

 

 

APPENDIX A

Restrictive Covenants

 

The Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company, that the Participant will be allowed access to
confidential and proprietary information (including, but not limited to, trade
secrets) about those businesses, as well as access to the prospective and actual
customers, suppliers, investors, clients, and partners involved in those
businesses, and the goodwill associated with the Company. The Participant
accordingly agrees to the provisions of this Appendix A to the Participant’s
Participation Notice and Agreement under the Summit Materials, Inc. Executive
Severance Plan (as amended from time to time, the “Plan”) (such provisions, the
“Restrictive Covenants”). For the avoidance of doubt, the Restrictive Covenants
contained herein are in addition to, and not in lieu of, any other restrictive
covenants or similar covenants or agreements between the Participant and the
Company or any of its Affiliates.

 

1.Confidentiality; Non-Compete; Non-Solicit; Non-Disparagement.

 

(a)               For the purposes of this Appendix A, any reference to the
“Company” shall mean the Company and/or its Affiliates (as applicable),
collectively. In view of the fact that the Participant’s work for the Company
brings the Participant into close contact with many confidential affairs of the
Company not readily available to the public, and plans for further developments,
the Participant agrees that:

 

(i)                 the Participant will not at any time (whether during or
after the Participant’s Employment): (1) retain or use for the benefit,
purposes, or account of the Participant or any other Person or (2) disclose,
divulge, reveal, communicate, share, transfer, or provide any Person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations) access to, any non-public, proprietary, or confidential information
– including, without limitation, trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs, and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
– concerning the past, current or future business, activities, and operations of
the Company and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (collectively, “Confidential Information”)
without the prior written authorization of the Board, except as specifically
necessary during the term of the Participant’s Employment in order to perform
the duties of the Participant’s position and in the best interests of the
Company. For purposes of this Appendix A, “Employment” shall mean, without any
inference for federal and other tax purposes, service as a part- or full-time
officer, employee, consultant, or advisor or Board member of or to the Company.

 

(ii)              Confidential Information shall not include any information
that is: (1) generally known to the industry or the public other than as a
result of the Participant’s breach of this covenant or any breach of other
confidentiality obligations by third parties, (2) made legitimately available to
the Participant by a third party without breach of any confidentiality
obligation, or (3) required by law to be disclosed; provided, that the
Participant shall give prompt and to the extent possible advance written notice
to the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

 



Appendix A-1

 

 

(iii)            Upon the Participant’s Termination, the Participant shall (1)
cease and not thereafter commence use of any Confidential Information or
intellectual property (including, without limitation, any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name, or other
source indicator) owned or used by the Company, (2) immediately destroy, delete,
or return to the Company, at the Company’s option, all originals and copies in
any form or medium (including memoranda, books, papers, plans, computer files,
e-mail, text messages, letters, and other data) in the Participant’s possession
or control (including any of the foregoing stored or located in the
Participant’s office, home, or laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company, except that the Participant may retain only those
portions of any personal notes, notebooks, and diaries that do not contain any
Confidential Information, and (3) notify and fully cooperate with the Company
regarding the delivery or destruction of any other Confidential Information of
which the Participant is or becomes aware.

 

(b)               The Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and accordingly agrees as
follows:

 

(i)                 Participant will not, within twenty-four (24) months
following the Participant’s Termination (the “Post-Termination Period”) or
during Participant’s Employment (together with the Post-Termination Period, the
“Restricted Period”), directly or indirectly:

 

(1)   engage in any business involved in the U.S. and Canadian aggregates and
related downstream product sectors (including, but not limited to, asphalt,
paving, cement, concrete, and concrete products) (any such business, a
“Business”) in any Restricted Area (any such business, a “Competitive
Business”). For the purposes of this Appendix A, “Restricted Area” shall mean
any geographic area where each and any Employer of the Participant during the
Participant’s employment conducts or conducted, within the six-month period
immediately preceding the Participant’s Termination, Business; provided, that if
the Employer with respect to a Participant is Summit Materials Holdings L.P.,
Summit Materials, LLC, or any of their respective successors thereto at any time
during the Participant’s Employment, the Restricted Area shall be the United
States and Canada.

 

(2)   acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, as an individual, partner, shareholder, officer,
director, principal, agent, trustee, or consultant; or

 



Appendix A-2

 

 

(3)   interfere with, or attempt to interfere with, business relationships
(whether formed before, on, or after the date of the Participant’s Participation
Notice and Agreement) between the Company or any of its Affiliates and
customers, clients, suppliers, partners, members, investors, or acquisition
targets.

 

(ii)              During the Restricted Period, the Participant will not,
whether on the Participant’s own behalf or on behalf of or in conjunction with
any Person, directly or indirectly:

 

(1)   solicit or encourage any employee of the Company to leave the employment
of the Company; or

 

(2)   hire any such employee who was employed by the Company as of the date of
the Participant’s Termination or who left the employment of the Company
coincident with, or within six months prior to or after, the Participant’s
Termination.

 

(iii)            During the Restricted Period, the Participant will not, whether
on the Participant’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly solicit or assist in soliciting in competition
with the Company the business of any person who was a client or prospective
client during the two-year period preceding the Participant’s Termination:

 

(1)   with whom the Participant had personal contact or dealings on behalf of
the Company during such two-year period; or

 

(2)   with whom employees reporting to the Participant have had personal contact
or dealings on behalf of the Company during such two-year period.

 

Notwithstanding anything to the contrary in this Appendix A, the Participant
may, directly or indirectly, own, solely as an investment, securities of any
Person which are publicly traded on a national or regional stock exchange or on
the over-the-counter market if the Participant (a) is not a controlling person
of, or a member of a group which controls, such Person and (b) does not,
directly or indirectly, own five percent or more of any class of securities of
such person.

 

(c)                During the Restricted Period, the Participant will not,
directly or indirectly, solicit or encourage to cease to work with the Company
any consultant then under contract with the Company.

 

(d)               The Participant will not, other than as required by law or by
order of a court or other competent authority, make or publish, or cause any
other person to make or publish, any statement that is disparaging or that
reflects negatively upon the Company, or that is or reasonably would be expected
to be damaging to the reputation of the Company. The Company will direct its
executive officers and the members of its Board not to, other than as required
by law or by order of a court or other competent authority, make or publish, or
cause any other person to make or publish, any statement that is disparaging or
that reflects negatively upon the Participant, or that is or is reasonably
expected to be damaging to the reputation of the Participant.

 

(e)               It is expressly understood and agreed that although the
Participant and the Company consider the restrictions contained in this Appendix
A to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Appendix A is an unenforceable restriction against the
Participant, the provisions of this Appendix A shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Appendix A is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 



Appendix A-3

 

 

(f)                The period of time during which the provisions of this
Appendix A shall be in effect shall be extended by the length of time during
which the Participant is in breach of the terms hereof as determined by any
court of competent jurisdiction on the Company’s application for injunctive
relief.

 

2.Specific Performance; Survival.

 

(a)            The Participant acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
this Appendix A would be inadequate and the Company would suffer irreparable
damages as a result of such breach or threatened breach. In recognition of this
fact, the Participant agrees that, in the event of a breach of any of the
provisions of this Appendix A, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to the fullest extent permitted by
law to suspend making any payments or providing any benefit otherwise required
by the Participant’s Participation Notice and Agreement (including this Appendix
A). In addition, the Participant agrees that, in the event of such a breach or
threatened breach, the Company shall be entitled to seek equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

(b)The provisions of this Appendix A shall survive the Participant’s
Termination.

 

3.Protected Activities.

 

(a)               Nothing in this Appendix A shall prohibit or impede the
Participant from communicating, cooperating, or filing a complaint on possible
violations of U.S. federal, state, or local law or regulation to or with any
governmental agency or regulatory authority (collectively, a “Governmental
Entity”), including, but not limited to, the Securities and Exchange Commission,
Financial Industry Regulatory Authority, Equal Employment Opportunity
Commission, or National Labor Relations Board, or from making other disclosures
to any Governmental Entity that are protected under the whistleblower provisions
of U.S. federal, state, or local law or regulation; provided, that, in each
case, such communications and disclosures are consistent with applicable law.
The Participant shall not be held criminally or civilly liable under any U.S.
federal or state trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a U.S. federal, state, or local government official or
to an attorney solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order. Moreover, the Participant shall not be
required to give prior notice to (or get prior authorization from) the Company
regarding any such communication or disclosure.

 

(b)               Except as otherwise provided in Paragraph 3(a) of this
Appendix A or under applicable law, under no circumstance is the Participant
authorized to disclose any information covered by the Company’s attorney-client
privilege or attorney work product or the Company’s trade secrets without the
prior written consent of the Company.

  

Appendix A-4

